
	
		I
		111th CONGRESS
		2d Session
		H. R. 6075
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Tierney (for
			 himself, Mr. Frank of Massachusetts,
			 Mr. Kucinich,
			 Mr. Delahunt,
			 Mr. Jones, and
			 Mr. Courtney) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To amend the Magnuson-Stevens Fishery Conservation and
		  Management Act to require payment of costs, fees, and expenses incurred by
		  certain prevailing parties in proceedings under such Act from sums received as
		  fines, penalties, and forfeitures, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ensuring Fairness for Fishermen
			 Act.
		2.Payment of costs,
			 fees, and expenses incurred by certain prevailing parties
			(a)Use of sums
			 received as fines, penalties, and forfeituresSection 311(e) of the Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C. 1861(e)) is amended—
				(1)by redesignating
			 paragraph (2) as paragraph (3) and moving such paragraph 2 ems to the left, so
			 that the left margin of such paragraph is aligned with the left margin of such
			 section; and
				(2)by inserting after
			 paragraph (1) the following new paragraph:
					
						(2)(A)Payment shall be made
				from the sums described in paragraph (1) in the case of any amount
				awarded—
								(i)under section 504 of title 5, United States
				Code, to a prevailing party other than the United States in an adjudication by
				the Secretary under section 308 of this Act, notwithstanding any provision to
				the contrary in such section 504;
								(ii)under section 2412 of title 28, United
				States Code, to a prevailing party other than the United States—
									(I)in a civil action for review of action by
				the Secretary in an adjudication under section 308 of this Act, notwithstanding
				any provision to the contrary in such section 2412; or
									(II)in a civil forfeiture action under section
				310 of this Act, notwithstanding any provision to the contrary in such section
				2412; and
									(iii)under subsection (d) of section 309
				of this Act to a defendant who is a substantially prevailing party in a
				criminal action under such section.
								(B)If the sums described in paragraph
				(1) available to the Secretary or the Secretary of the Treasury on the date of
				the award of an amount described in subparagraph (A) are not sufficient to pay
				the full amount awarded, payment shall be made under such subparagraph to the
				extent of the availability of such sums, and the remainder of the amount shall
				be paid—
								(i)in the case of an award described in
				clause (i), (ii)(I), or (ii)(II) of such subparagraph, as provided under
				section 504 of title 5 or section 2412 of title 28, United States Code, as the
				case may be, without regard to this paragraph; or
								(ii)in the case of an award described in clause
				(iii) of such subparagraph, out of any general appropriation for payment of
				judgments against the United
				States.
								.
				(b)Attorney fees of
			 substantially prevailing criminal defendantsSection 309 of such Act (16 U.S.C. 1859) is
			 amended by adding at the end the following new subsection:
				
					(d)Attorney fees of
				substantially prevailing defendantsA defendant who is a substantially
				prevailing party in a criminal action under this section may be awarded
				reasonable attorney
				fees.
					.
			3.Certain uses of
			 sums received as fines, penalties, and forfeitures no longer
			 authorized
			(a)In
			 generalSection 311(e)(1) of
			 the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
			 1861(e)(1)) is amended—
				(1)by striking
			 subparagraph (B);
				(2)by striking
			 subparagraph (C); and
				(3)by striking
			 subparagraph (F).
				(b)Conforming
			 amendmentsSuch section is further amended—
				(1)in subparagraph (D)—
					(A)by adding
			 and at the end; and
					(B)by redesignating
			 such subparagraph as subparagraph (B); and
					(2)in subparagraph
			 (E)—
					(A)by striking
			 ; and and inserting a period;
					(B)by redesignating such subparagraph as
			 subparagraph (C); and
					(C)by moving such
			 subparagraph 2 ems to the left, so that the left margin of such subparagraph is
			 aligned with the left margin of subparagraph (B), as redesignated by paragraph
			 (1)(B).
					4.Effective
			 date
			(a)In
			 generalExcept as otherwise
			 provided, the amendments made by this Act take effect on the date of the
			 enactment of this Act.
			(b)Attorney fees of
			 substantially prevailing criminal defendants
				(1)In
			 generalThe amendment made by section 2(b) applies with respect
			 to criminal actions brought on or after the date of the enactment of this
			 Act.
				(2)Payment in case
			 of pre-enactment criminal actions brought after establishment of Asset
			 Forfeiture Fund
					(A)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Commerce
			 shall establish a process for making payments from the amount set aside under
			 subparagraph (B) of reasonable attorney fees to defendants who are
			 substantially prevailing parties in criminal actions brought under section 309
			 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
			 1859) during the period beginning on November 28, 1990, and ending on the day
			 before the date of the enactment of this Act. Such process shall—
						(i)require
			 application by a defendant seeking such a payment; and
						(ii)provide for the
			 proration of such payments if the amount so set aside is insufficient to
			 provide for payment of all such fees for all such defendants.
						(B)Funds set
			 asideNot later than 180 days
			 after the date of the enactment of this Act, from the sums described in section
			 311(e)(1) of the Magnuson-Stevens Fishery Conservation and Management Act (16
			 U.S.C. 1861(e)(1)) that the Secretary of Commerce determines are available, the
			 Secretary shall set aside an amount the Secretary considers fair and
			 appropriate to be used for payments under this paragraph.
					(c)Certain uses of
			 sums received as fines, penalties, and forfeitures no longer
			 authorized
				(1)Rewards for
			 provision of informationThe
			 amendment made by section 3(a)(1) does not apply to payment of rewards for
			 information that was provided before the date of the enactment of this
			 Act.
				(2)Investigation
			 and enforcement expensesThe amendment made by section 3(a)(2)
			 does not apply to payment of expenses incurred before the date of the enactment
			 of this Act.
				(3)Reimbursement to
			 Federal and State agenciesThe amendment made by section 3(a)(3)
			 does not apply to payment of reimbursements under agreements entered into
			 before the date of the enactment of this Act.
				
